         Case 1:19-mc-00145-TSC Document 32 Filed 11/06/19 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
______________________________________
                                          )
In the Matter of the                      )
Federal Bureau of Prisons’ Execution      )
Protocol Cases,                           )
                                          )
LEAD CASE: Roane et al. v. Barr           ) Case No. 19-mc-0145 (TSC)
                                          )
                                          )
THIS DOCUMENT RELATES TO:                 )
                                          )
Lee v. Barr, 19-cv-2559                   )
                                          )
______________________________________ )


      PLAINTIFF LEE’S MOTION TO ALLOW NUNC PRO TUNC FILING OF
        EXPERT DECLARATIONS OF GAIL A. VAN NORMAN, M.D. AND
    CRAIG W. STEVENS, PH.D. , AND POINTS AND AUTHORITIES IN SUPPORT1

       Plaintiff Daniel Lewis Lee (“Lee”) hereby moves for an order, pursuant to Local Civil

Rule 65(c), allowing the nunc pro tunc filing of the expert declarations of Gail A. Norman, M.D.

(the “Van Norman Declaration”) and Craig W. Stevens, Ph.D. (the “Stevens Declaration”)

(collectively, the “Declarations”) in further support of Lee’s pending preliminary injunction

motion (the “PI Motion”). In support of this motion (the “Motion”), Lee relies upon the points

and authorities set forth below. A proposed order is also attached.

       Pursuant to Local Civil Rule 7(m), the undersigned has conferred with counsel for the

Defendants on the relief sought in the Motion and the Defendants have indicated that they take

no position.




1
       This motion will refer to the consolidated case, 19-mc-0145-TSC, as the “Consolidated
Action” and Lee v. Barr et al., 19-cv-02559-TSC as the “Lee Action.”
                                                1
         Case 1:19-mc-00145-TSC Document 32 Filed 11/06/19 Page 2 of 7



                                 POINTS AND AUTHORITIES

       The PI Motion was filed in the Consolidated Action on September 27, 2019. (Consol.

Action, Dkt. #13.) The Defendants filed their opposition brief (the “Opposition”) on October 18,

2019. (Consol. Action, Dkt. #16.) In the Opposition, the Defendants cited testimony from two

experts, Joseph Antognini, M.D. and Craig Lindsley, Ph.D. (See id., 7-8, 16, 25, 40.) Therefore,

in connection with his reply papers in support of the PI Motion, Lee seeks to submit the

Declarations for the Court’s consideration. Both of the Declarations address expert issues raised

by the Defendants in the Opposition and other issues that are relevant to the PI Motion. The

Declarations were filed on the due date for reply papers, which was November 1, 2019.

       On the same date, Plaintiff-Intervenor Dustin Lee Honken (“Honken”) filed the Van

Norman Declaration in support of his unopposed motion to intervene in the Lee Action. (Consol.

Action, Dkt. #26-1.)2 On November 5, 2019, Honken also filed a motion for a preliminary

injunction in which it attached the Stevens Declaration. (Consol. Action, Dkt. #29.) Thus, the

Declarations that are the subject of the Motion have been filed in the Consolidated Action and

will be considered in connection with related claims. Under the circumstances, Lee respectfully

submits that it is appropriate for the Court to allow the filing of the Declarations in support of the

PI Motion.

                                            Conclusion

       For the foregoing reasons, Lee respectfully requests that the Court enter an order

allowing, on a nunc pro tunc basis, the filing of the Declarations.




2
       Van Norman is acting as an expert for Lee and Honken.
                                                  2
       Case 1:19-mc-00145-TSC Document 32 Filed 11/06/19 Page 3 of 7



Dated: November 6, 2019                 Respectfully submitted,

                                        HOGAN LOVELLS US LLP


                                        /s/    Pieter Van Tol
                                        Pieter Van Tol (admitted pro hac vice)
                                        John D. Beck (admitted pro hac vice)
                                        Mallik Yamusah
                                        390 Madison Avenue
                                        New York, NY 10017
                                        (212) 918-3000
                                        (212) 918-3100 (fax)
                                        pieter.vantol@hoganlovells.com
                                        john.beck@hoganlovells.com
                                        mallik.yamusah@hoganlovells.com

                                        and

                                        Elizabeth M. Hagerty (Bar No. 1022774)
                                        David S. Victorson (Bar No. 1027025)
                                        Columbia Square
                                        555 13th Street NW
                                        Washington, DC 20004
                                        (202) 637-5600
                                        (202) 637-5910 (fax)
                                        elizabeth.hagerty@hoganlovells.com
                                        david.victorson@hoganlovells.com

                                        Attorneys for Plaintiff Daniel Lewis Lee




                                    3
         Case 1:19-mc-00145-TSC Document 32 Filed 11/06/19 Page 4 of 7



                               CERTIFICATE OF SERVICE

       I hereby certify that, on November 6, 2019, Plaintiff Lee’s Motion to Allow Nunc Pro

Tunc Filing of Expert Declarations of Gail A. Van Norman, M.D., and Craig W. Stevens, Ph.D.,

and Points and Authorities in Support was filed electronically using the Court’s CM/ECF system.

Notice of this filing will be sent by e-mail to all parties that are registered users. The below

parties may access this filing through the Court’s CM/ECF System.



Joshua Christopher Toll                            Paul F. Enzinna
KING & SPALDING, LLP                               ELLERMAN ENZINNA PLLC
(202) 737-8616                                     (202) 753-5553
Email: jtoll@kslaw.com                             Email: penzinna@ellermanenzinna.com

Charles Anthony Zdebski                            Brandon David Almond
ECKERT SEAMANS CHERIN &                            TROUTMAN SANDERS LLP
MELLOTT, LLC                                       (202) 274-2864
(202) 659-6605                                     Email: brandon.almond@troutmansanders.com
Email: czdebski@eckertseamans.com

Gerald Wesley King , Jr.                           Celeste Bacchi
FEDERAL DEFENDER PROGRAM, INC.                     OFFICE OF THE PUBLIC DEFENDER
(404) 688-7530                                     Capital Habeas Unit
Email: gerald_king@fd.org                          (213) 894-1887
                                                   Email: celeste_bacchi@fd.org

Craig Anthony Harbaugh                             Donald P. Salzman
FEDERAL PUBLIC DEFENDER, CENTRAL                   SKADDEN, ARPS, SLATE, MEAGHER &
DISTRICT OF CALIFORNIA                             FLOM LLP
(213) 894-7865                                     (202) 371-7983
Email: craig_harbaugh@fd.org                       Email: Donald.salzman@skadden.com

Jonathan Charles Aminoff                           Alexander Louis Kursman
FEDERAL PUBLIC DEFENDER, CENTRAL                   OFFICE OF THE FEDERAL COMMUNITY
DISTRICT OF CALIFORNIA                             DEFENDER/EDPA
(213) 894-5374                                     (215) 928-0520
Email: jonathan_aminoff@fd.org                     Email: alex_kursman@fd.org




                                               4
        Case 1:19-mc-00145-TSC Document 32 Filed 11/06/19 Page 5 of 7




Billy H. Nolas                           Kathryn B. Codd
FEDERAL COMMUNITY DEFENDER               VINSON & ELKINS, L.L.P.
OFFICE FOR THE EDPA                      (202) 639-6536
(215) 928-0520                           Email: kcodd@velaw.com
Email: billy_nolas@fd.org

Jeanne Vosberg Sourgens                  Robert E. Waters
VINSON & ELKINS L.L.P                    KING & SPALDING, LLP
(202) 639-6633                           (202) 737-0500
                                         Email: rwaters@velaw.com

William E. Lawler , III                  Yousri H. Omar
VINSON & ELKINS LLP                      VINSON & ELKINS LLP
(202) 639-6676                           (202) 639-6500
Email: wlawler@velaw.com                 Email: yomar@velaw.com

Margaret O’Donnell                       Abigail Bortnick
(502) 320-1837                           KING & SPALDING LLP
Email: mod@dcr.net                       (202) 626-5502
                                         Email: abortnick@kslaw.com

William E. Hoffmann , Jr.                Mark Joseph Hulkower
KING & SPALDING, LLP                     STEPTOE & JOHNSON LLP
(404) 572-3383                           (202) 429-6221
                                         Email: mhulkower@steptoe.com

Matthew John Herrington                  Robert A. Ayers
STEPTOE & JOHNSON, LLP                   STEPTOE & JOHNSON LLP
(202) 429-8164                           (202) 429-6401
Email: mherrington@steptoe.com           Email: rayers@steptoe.com

Denise M. Clark                          Peter S. Smith
U.S. ATTORNEY'S OFFICE FOR THE           UNITED STATES ATTORNEY'S OFFICE
DISTRICT OF COLUMBIA                     Appellate Division
(202) 252-6605                           (202) 252-6769
Email: denise.clark@usdoj.gov            Email: peter.smith@usdoj.gov

Jean Lin                                 Robert J. Erickson
U.S. DEPARTMENT OF JUSTICE, CIVIL        U. S. DEPARTMENT OF JUSTICE
DIVISION                                 (202) 514-2841
FEDERAL PROGRAMS BRANCH                  Email: robert.erickson@usdoj.gov
(202) 514-3716
Email: jean.lin@usdoj.gov

                                     5
       Case 1:19-mc-00145-TSC Document 32 Filed 11/06/19 Page 6 of 7




Amy Gershenfeld Donnella                Joseph William Luby
FEDERAL COMMUNITY DEFENDER              FEDERAL PUBLIC DEFENDER/EDPA
OFFICE FOR THE EDPA                     (215) 928-0520
(215) 928-0520                          Email: joseph_luby@fd.org
Email: amy_donnella@fd.org


Gary E. Proctor                         Robert L. McGlasson
LAW OFFICES OF GARY E. PROCTOR,         MCGLASSON & ASSOCIATES, PC
LLC                                     (404) 314-7664
(410) 444-1500                          Email: rlmcglasson@comcast.net
Email: garyeproctor@gmail.com

Shawn Nolan                             Sean D. O'Brien
FEDERAL COMMUNITY DEFENDER              PUBLIC INTEREST LITIGATION CLINIC
OFFICE, EASTERN DISTRICT OF PENN        (816) 363-2795
(215) 928-0528                          Email: dplc@dplclinic.com
Email: shawn.nolan@fd.org


Date: November 6, 2019                  /s/ Pieter Van Tol
                                        Pieter Van Tol (admitted pro hac vice)
                                        HOGAN LOVELLS US LLP
                                        390 Madison Avenue
                                        New York, NY 10017
                                        (212) 918-3000
                                        (212) 918-3100 (fax)
                                        pieter.vantol@hoganlovells.com

                                        and

                                        Elizabeth M. Hagerty (Bar No. 1022774)
                                        David S. Victorson (Bar No. 1027025)
                                        HOGAN LOVELLS US LLP
                                        555 Thirteenth Street, NW
                                        Washington, DC 20004
                                        Telephone: (202) 637-5600
                                        Facsimile: (202) 637-5910
                                        elizabeth.hagerty@hoganlovells.com
                                        david.victorson@hoganlovells.com

                                        Attorneys for Plaintiff Daniel Lewis Lee

                                    6
Case 1:19-mc-00145-TSC Document 32 Filed 11/06/19 Page 7 of 7




                             7
